Name: Commission Regulation (EC) No 175/2002 of 30 January 2002 setting an aid supplement for tomatoes for processing for the 2001/02 marketing year and the aid for the 2002/03 marketing year under Council Regulation (EC) No 2201/96
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  plant product;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R0175Commission Regulation (EC) No 175/2002 of 30 January 2002 setting an aid supplement for tomatoes for processing for the 2001/02 marketing year and the aid for the 2002/03 marketing year under Council Regulation (EC) No 2201/96 Official Journal L 030 , 31/01/2002 P. 0037 - 0038Commission Regulation (EC) No 175/2002of 30 January 2002setting an aid supplement for tomatoes for processing for the 2001/02 marketing year and the aid for the 2002/03 marketing year under Council Regulation (EC) No 2201/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 1239/2001(2), and in particular Article 6(1) thereof,Whereas:(1) Article 2(3) of Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables(3), as amended by Regulation (EC) No 1343/2001(4), stipulates in particular that the Commission is to publish the amount of aid for tomatoes after verification of compliance with the thresholds fixed in Annex III to Regulation (EC) No 2201/96.(2) The quantity of tomatoes covered by aid applications for the 2001/02 marketing year as notified by the Member States in accordance with Article 23(2)(a) of Regulation (EC) No 449/2001 is above the Community threshold.(3) Article 5(3)(a) of Regulation (EC) No 2201/96 lays down that for the 2001/02 marketing year the aid fixed in Article 4(2) of that Regulation is to be reduced to EUR 31,36/tonne and that a supplement is to be paid after the end of the marketing year in the Member States that have not exceeded their threshold by more than 10 %. Point (b) of that Article lays down that for the 2002/03 marketing year, the overrun of the processing threshold is to be calculated on the basis of the quantity supplied for processing with aid during the 2001/02 marketing year.(4) Spain has had recourse to Article 5(4) of Regulation (EC) No 2201/96 for the 2001/02 marketing year and has informed the Commission of the quantities of the two sub-thresholds concerned in accordance with Article 23(1) of Regulation (EC) No 449/2001.(5) The aid to be applied for the 2001/02 and 2002/03 marketing years in the Member States that have not exceeded their threshold is the amount fixed in Article 4(2) of Regulation (EC) No 2201/96 and the supplement to be paid for the 2001/02 marketing year bridges the difference between that amount and the amount referred to in the second indent of Article 5(3)(a) of that Regulation.(6) In the other Member States, the aid to be applied for the 2001/02 and 2002/03 marketing years is the amount fixed in Article 4(2) of Regulation (EC) No 2201/96 reduced by the threshold overruns, or by the sub-threshold overruns in the case of Spain, following the distribution, in accordance with and the third subparagraph of Article 5(2) and the third subparagraph of Article 5(4) of that Regulation, of the quantities or sub-quantities still available and the supplement to be paid for the 2001/02 marketing year bridges the difference between that amount and the amount of aid referred to in the second indent of Article 5(3)(a) of that Regulation.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. For the 2001/02 marketing year the aid supplement referred to in the second indent of Article 5(3)(a) of Regulation (EC) No 2201/96 shall be:- EUR 3,14/tonne in Greece, France and Portugal,- EUR 2,70/tonne in Italy,- EUR 3,14/tonne in Spain for tomatoes intended for processing into whole peeled tomatoes,- EUR 0,10/tonne in Spain for tomatoes intended for processing into other tomato products.2. For the 2002/03 marketing year the aid referred to in Article 2 of the said Regulation shall be:- EUR 34,50/tonne in Greece, France and Portugal,- EUR 34,06/tonne in Italy,- EUR 34,50/tonne in Spain for tomatoes intended for processing into whole peeled tomatoes,- EUR 31,46/tonne in Spain for tomatoes intended for processing into other tomato products.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 171, 26.6.2001, p. 1.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 181, 4.7.2001, p. 16.